Citation Nr: 1451088	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  09-24 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a major depressive disorder. 

3.  Entitlement to service connection for an anxiety disorder. 

4.  Entitlement to service connection for post-traumatic stress disorder (PTSD) 

5.  Entitlement to service connection for hepatitis C. 
  

REPRESENTATION

Appellant (the Veteran) represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1974 to March 1977.  He also had periods of active duty for training and inactive duty for training in the Alabama Army National Guard from June 1980 to June 1982 and from August 1985 to January 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied all of the issues on appeal.  

This claim has been before the Board twice before, first in November 2010 and second in May 2011.  In November 2010, the Board remanded the claims to the RO after the Veteran requested a Travel Board hearing.  In January 2011 the Veteran testified before the undersigned Veterans Law Judge regarding his claims. A transcript of the hearing is in the claims file.

The claims returned to the Board in May 2011.  The Board adjudicated the issues of service connection for a thyroid disorder and service connection for bilateral knee disorder, which it denied.  However, the Board remanded the remaining issues on appeal to obtain additional records from various VA Medical Centers, private sources and from the Social Security Administration.  These records have been obtained and associated with the file pursuant to the Board's remand directives.  Accordingly, the Board finds its remand directives have been satisfactorily completed, and the appeal is ready for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files VA's paperless systems, "Virtual VA" and Veterans Benefits Management System (VBMS), to insure a total review of the evidence.


FINDINGS OF FACT

1.  An April 1995 rating decision denied the Veteran entitlement to service connection for a back disorder based on a finding that there was no evidence of nexus between the current disability and military service.  The Veteran appealed.

2.  The Board affirmed the RO's denial of those issues in an April 1998 decision, which subsumed the RO's rating decision.  

3.  Since reconsideration of the April 1998 Board decision has not been ordered, that decision became final.

4.  Evidence received since the April 1998 Board decision is new, but does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  

5.  No current psychiatric disability to include major depression and anxiety either began during or is etiologically related to service.

6.  The Veteran has been diagnosed with PTSD by a VA psychiatrist.

7.  Any diagnosis of PTSD is not based on a stressor event corroborated by credible supporting evidence.

8.  Hepatitis C neither began during nor is otherwise related to service.


CONCLUSIONS OF LAW

1.  The April 1998 Board decision, which denied service connection for a back disability, is final. 38 U.S.C.A. § 7104 (West 2002 & Supp. 2014); 38 C.F.R. 
§ 20.1100 (2014). 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for a major depressive disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for service connection for an anxiety disorder have not been met. 
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

5.  The criteria for service connection for PTSD are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

6.  The criteria for service connection for hepatitis C have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a back disability he claims he incurred during military service.  The RO denied service connection for this claim in an April 1995 rating decision.  The Veteran appealed the rating decision to the Board.  The Board affirmed the RO's decision in an April 1998 decision.  The Board's April 1998 decision subsumed the RO's prior denial.  38 C.F.R. §§ 20.1100(a), 20.1104.  Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).   However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and adjudicate the claim on the merits.  38 U.S.C.A. § 5108; see Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008). 

I.  Reopening for New and Material Evidence

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).   Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellant decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).  The Board notes that this is not at issue in the instant case.  The Board considered all service related records in its April 1998 decision.   

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).   If it is determined that new and material evidence has been submitted, the claim must be reopened.   The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

A.  Evidence Considered in the April 1998 Board Decision

At the time of the April 1998 Board decision, the evidence of record included the Veteran's service medical records, Alabama National Guard records, treatment records from Dr. E. G. V. from October 1987 to June 1994; a discharge summary from the Tuscaloosa VA Medical Center (VAMC) from July 1994 to September 1994; and a VA compensation and pension (C&P) spine examination conducted in September 1994.  Based on this evidence, the Board denied service connection because the evidence failed to show nexus between a current back disability and any incident during the Veteran's military service.  Rather, the evidence at the time of the decision supported a nexus between the Veteran's back disability and a post-service work injury.  Generally, a claim of service connection requires the showing of a current disability, an in-service incurrence or aggravation of a disease or injury and a nexus between the current disability and the disease and/or injury incurred or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   The Veteran's claim failed on the third element. 

B.  Evidence Received Since the April 1998 Decision

Since the April 1998 Board decision, VA has received various statements from the Veteran regarding his back disability, Mountain Home VAMC treatment records from January 2007 to June 2008 and September 2009 to May 2011, January 2011 hearing testimony from the Veteran, Tennessee Valley VAMC records from August 2005 to May 2011, and Social Security Administration records received in June 2011.  With the exception of copies of the medical records provided by Dr. E. G. V., the records submitted after the April 1998 decision are considered new since they were not in existence at the time of the April 1998 decision.  Unfortunately, these records are not material for the purposes of reopening.  

The updated records, including VAMC treatment records and Social Security Administration records pertinent to the Veteran's claim, indicate the Veteran has had continued treatment for his back pain including the use of prescription pain medications and epidural injections for his back, and limitations presented by the back condition.  Such evidence is considered cumulative of evidence previously considered by the Board at the time of the April 1998 decision because such information was of record.  The only statements of nexus seen in the record reiterate statements previously submitted relating the Veteran's back disability to a post-service work injury.  In fact, much of the evidence obtained from the Social Security Agency strengthens the prior conclusion that the back condition is due to a post-service injury, as such is repeatedly noted in those records.  As such, this evidence is not both new and material.  

The Veteran also provided additional statements regarding his service connection claim for a back disability in his January 2011 hearing testimony and various written statements provided of record.  He merely restates his contentions that his back disability is related to military service as well as general statements as to how his back disability affects him.  These statements are duplicative of statements the Veteran made at the time of his initial claim.  

Overall, the Board finds that the new evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a back disability. The new evidence does not materially show that the Veteran's back disability was caused by his service.  For these reasons, the Board concludes that the Veteran has not presented new and material evidence to reopen his claim.  If the Veteran has additional evidence to present that would provide a basis for nexus, VA would take another look at his claim. However, as things stand, the appeal must be denied.  See 38 U.S.C.A. § 5108.

The Board now reviews the Veteran's remaining service connection claims on appeal.   

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Generally, service connection requires competent evidence showing: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). 

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008); see 38 C.F.R. 
§ 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crises centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these alternate sources.  Examples of behavioral changes that may constitute credible evidence of a stressor include, but are not limited to: request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5).   In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999). 

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A.  Major Depression and Anxiety Disorder

The Veteran has claimed entitlement to service connection for a major depressive disorder and an anxiety disorder separately as related to military service from August 1974 to March 1977.  The Veteran has been diagnosed with both disorders in VAMC records provided by Mountain Home, Tennessee, beginning in 2005, nearly 30 years after service.  

Service treatment records are devoid of any complaints, diagnosis, or treatment for any type of psychological condition throughout the duration.   There is some evidence of stomach cramps in May 1976 and an inability to keep food down in October 1976, but neither of these symptoms was related by any treating physician to anxiety or depression.  The Veteran also had two noted disciplinary issues during service due to being off base without permission in November 1975 and in April 1976, but nothing more severe than that, which appeared to be isolated incidents.  His National Guard records are also devoid of evidence of any psychological conditions or events or behaviors that could be associated with a psychological condition. 

Beyond the Veteran's service treatment records, the Board examined the Veteran's post-service treatment to determine if any psychologist or psychiatrist linked either or both conditions, to the Veteran's service.  To the contrary, the Board found evidence linking these conditions to the Veteran's significant post-service poly-substance abuse, as seen in an August 2006 psychiatric screening performed at a VAMC mental health clinic.  The Veteran reported when binging on drugs and alcohol, he experienced periods of suicidal ideation, depressed mood, persistent anxiety, and difficulty sleeping.  However, when in remission as seen in the August 2006 evaluation, the Veteran's symptoms essentially disappeared.  During this appointment while in partial remission, he denied sad mood, persistent worry, and had good sleep averaging six hours per night without insomnia or nightmares.  The evaluating psychologist noted that the Veteran did not have any symptoms associated with either major depression or anxiety. 

Regardless, there is absolutely no suggestion in any of the voluminous psychiatric records that the Veteran's disorders are in some way related to his service.  With the evidence of record supporting the Veteran's major depression and anxiety linked to alcohol and cocaine abuse, rather than any in-service occurrence, the Board finds the preponderance of the evidence against service connection claims for major depression and anxiety.  Accordingly, these claims are denied.  

The Board next turns to the Veteran's service connection claim for PTSD. 

B.  PTSD

The Veteran is seeking service connection for PTSD due to military sexual trauma.  Specifically, the Veteran reports being attacked while showering and forced to perform sexual acts with another service member at some point during active duty between 1974 and 1977.  He did not report the incident to any superior and did not seek medical attention for any specific injuries related to the sexual trauma. 

The Board finds that, while the record contains a current diagnosis of PTSD, it is not based on any verifiable in-service stressor. 

The Board finds that the alleged stressor, military sexual trauma, is not corroborated by the evidence of record.  By inference, the Veteran has argued that the occurrence of the alleged personal assault trauma in service is corroborated by service disciplinary issues and evidence of stomach issues.  Again, by inference, the Veteran appears to argue that disciplinary problems in service reflect behavioral changes that may corroborate the occurrence of the alleged military sexual trauma.  The Veteran was disciplined twice during service for leaving the base when not authorized.  However, the Veteran has failed to provide a specific period of time, more specific than a three year period when the sexual trauma occurred as to be able to link the two incidents.  Moreover, the fact that he had only two disciplinary actions about a year apart rather than continuous actions, makes it less likely the Veteran's disciplinary actions are tied to the sexual trauma.  It is difficult to tie the Veteran's claimed stomach issues to the military sexual trauma without a more specific date and/or period of time that the Board could evaluate against the medical evidence.  

The evidence does not establish that a pertinent stressor event occurred during military service in this Veteran's case.  Without such evidence, the diagnoses of PTSD in the record, while potentially having significance for treatment purposes, are not sufficient to establish service connection for PTSD. 

The Board notes that VA records also show diagnoses of PTSD. However, such diagnoses are based on the Veteran's described history of a stressor in service that (a) does not fall within the meaning of a 'stressor' for the purpose of establishing service connection for PTSD, and (b) is not supported or shown to have factually occurred by corroborating evidence. A medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (finding that an opinion by a mental health professional based on a post-service examination of the Veteran cannot be used to establish the occurrence of a stressor). Most of the medical evidence of record (VA treatment records) contains comments suggesting that mental health providers believed or assumed the Veteran's alleged military sexual trauma occurred, but such comments do not constitute probative evidence of such occurrence when the providers indicate no basis for knowledge of the events beyond the Veteran's own account.  A bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995). The positive comments of record are not probative evidence establishing a nexus between PTSD and military service. In this case, the predicate stressor event relied upon (the alleged military sexual trauma) is not shown to have actually occurred and is not corroborated.

Without credible supporting evidence of an in-service stressor, particularly, a personal assault during service, even unequivocal medical evidence that the Veteran has a diagnosis of PTSD is insufficient to establish that the PTSD is service-related, so as to substantiate a claim of service connection.  Service treatment records do not show, and the Veteran has not otherwise asserted, that PTSD had onset in service. 

For the reasons discussed above, the Board finds that service connection for PTSD is not warranted. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

C.  Hepatitis C

Service treatment records reflect no diagnosis of hepatitis C.  VA treatment records reflect that, following testing in 2006, the Veteran was diagnosed with hepatitis C. As reflected in the Veteran's claim, he contends that hepatitis C is the result of his active service.  

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.

In a May 2007 letter, the Veteran reported his hepatitis C risk factors were (1) that blood was transferred between other soldiers while playing semi-professional football, (2) he was in a bar fight in 1975 involving four or five other soldiers, (3) he received inoculations during his intake physical in 1974, and (4) he engaged in high risk sexual activity.   In this case, the etiology of the Veteran's hepatitis C may only be answered by medical evidence as a complex question requiring medical knowledge. Jandreau, 492 F.3d at 1376-77

To provide this medical knowledge, to the Veteran underwent a July 2008 VA C&P examination determine the level of risk between each of the factors noted by the Veteran as well as others found in the record, but not reported by the Veteran.  The examiner opined that the Veteran's hepatitis C is not caused by or a result of either vaccinations or sexual activity.  The examiner's review of the claims file found significant post-service intravenous drug use by the Veteran throughout the record. He found no historical or physical evidence of intravenous drug use during the Veteran's service, but an extensive prolonged history of such use after military service.   The examiner noted that sexual activity is a risk factor for hepatitis C, however, the frequency of the Veteran's IV drug use and length of time makes IV drug use the most likely risk factor for the development of hepatitis C.  The Veteran's tattoo as noted on his enlistment examination would also be a risk factor.  However, this occurred prior to his entrance.  The Veteran did not have any other risk factors during service such as surgery, instrumentation, accidental needle sticks, blood transfusions or organ transplants.   

Based on the sole medical opinion of record,   the Board finds the preponderance of the evidence against the Veteran's service connection claim for hepatitis C.  As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

III.  VA's Duties to Notify and Assist

The notice requirements of the VCAA were met.  VA sent the Veteran a letter sent prior to initial adjudication of the claim.  Regarding his service connection claims in including his claim for reopening due to new and material evidence the Veteran was mailed a letter in September 2007, advising him of what is required to substantiate his service connection claims and VA's respective duties for obtaining evidence, how disability ratings and effective dates were established, and advised the Veteran regarding the reopening of claims based on new and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  With respect to the Veteran's PTSD claim, he was provided special notice regarding stressors in November 2007 and claims contending military sexual trauma in February 2008.  

VA also has met the duty to assist the Veteran with the development of facts pertinent to the appeal. The RO obtained the Veteran's service treatment records (STRs), service personnel records, pertinent post service treatment records and Social Security Administration records.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim. 

As it relates to the necessity for an examination related to the Veteran's service connection claim pertaining to his back, there is no duty to provide for an examination prior to reopening the claim  38 C.F.R. § 3.159(c)(4)(iii).  Hence, there was no duty to provide a VA examination for the Veteran's back disorder.  

The Veteran also was not offered an examination pertaining to his psychiatric related claims (depression, anxiety and PTSD).  However, none of the Veteran's claimed stressor events, with regard to his PTSD claim, has been sufficiently corroborated by credible supporting evidence. Therefore, no medical examination or medical opinion is required in this particular case. An examination could not provide the evidence needed to verify a stressor.  With respect to the Veteran's claims for service connection for a depression and anxiety, the Board acknowledges that the Veteran did not receive a VA examination for those claims.  However, the Board finds that a VA examination is not necessary to decide those claims due to the voluminous record that contains no indication of a possible relationship to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that examination was provided to the Veteran regarding his hepatitis.  The Board finds that examination was adequate because the findings were based on both the Veteran's account as well as the claims record. 

VA also complied with its duties, when a hearing is conducted.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  When a VLJ conducts a hearing, she must fulfill the duty to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the 2011 Board hearing, the undersigned VLJ specifically addressed the issues unique to his service connection claims and new and material evidence claim and whether there was outstanding evidence that the Board should consider.  There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and his testimony.  For these reasons, it is has not been prejudicial to the Veteran for the Board to proceed to decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met.


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for a back disability. The appeal is denied.

Service connection for a major depressive disorder is denied. 

Service connection for an anxiety disorder is denied. 

Service connection for post-traumatic stress disorder (PTSD) is denied.

Service connection for hepatitis C is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


